IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50614
                         USDC No. SA-98-CV-20



ANDRÉ TIMON,

                                           Plaintiff-Appellant,

versus

ADAM RICO VELA; LUPE LOZANO, Warden;
WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                           Defendants-Appellees.

                          - - - - - - - - - -

          Appeal from the United States District Court
                for the Western District of Texas

                          - - - - - - - - - -

                           February 23, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Texas state prisoner (# 613824) André

Timon’s application for leave to appeal in forma pauperis (IFP)

is DENIED and his appeal is DISMISSED, because he failed to file

a notice of appeal from the district court’s final judgment filed

April 3, 1998.

     IFP DENIED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.